205 F.2d 420
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.WESTERN WINE & LIQUOR COMPANY.
No. 14858.
United States Court of Appeals Eighth Circuit.
June 17, 1953.

H. Brian Holland, Asst. Atty. Gen., and Kenneth W. Gemmill, Acting Chief Counsel, Bureau of Internal Revenue, Philadelphia, Pa., for petitioner.
James W. R. Brown, for respondent.
PER CURIAM.


1
Petition for Review of Decision of the Tax Court of the United States docketed and dismissed, 18 T.C. 1090, on motion of petitioner and consent of respondent.